     Case 2:19-cv-01684-CAS-MRW Document 1 Filed 03/07/19 Page 1 of 12 Page ID #:1




 1    SO. CAL. EQUAL ACCESS GROUP
      Jason Yoon (SBN 306137)
 2    Jason J. Kim (SBN 190246)
      101 S. Western Ave., Second Floor
 3    Los Angeles, CA 90004
      Telephone: (213) 252-8008
 4    Facsimile: (213) 252-8009
      scalequalaccess@yahoo.com
 5
      Attorneys for Plaintiff
 6    ROY YIUN
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
      ROY YIUN,                                  Case No.:
11
                   Plaintiff,                    COMPLAINT FOR INJUNCTIVE
12                                               RELIEF AND DAMAGES FOR
            vs.                                  VIOLATION OF:
13
                                                 1. AMERICANS WITH DISABILITIES
14    PARRINO RESTAURANT GROUP, LLC              ACT, 42 U.S.C. §12131 et seq.;
15    D/B/A COLUMBO’S ITALIAN                    2. CALIFORNIA’S UNRUH CIVIL
      STEAKHOUSE; MICHAEL SANNES;                RIGHTS ACT, CAL CIV. CODE §§ 51 -
16                                               52 et seq.;
      and DOES 1 through 10,
17                 Defendants.                   3. CALIFORNIA’S DISABLED
                                                 PERSONS ACT, CAL CIV. CODE §54 et
18                                               seq.
19                                               4. CALIFORNIA’S UNFAIR
                                                 COMPETITION ACT, CAL BUS & PROF
20                                               CODE § 17200, et seq.
21                                               5. NEGLIGENCE
22
23
24
25          Plaintiff ROY YIUN (“Plaintiff”) complains of Defendants PARRINO
26    RESTAURANT GROUP, LLC D/B/A COLUMBO’S ITALIAN STEAKHOUSE;
27    MICHAEL SANNES; and DOES 1 through 10 (“Defendants”) and alleges as follows:
28




                                    COMPLAINT FOR DAMAGES - 1
     Case 2:19-cv-01684-CAS-MRW Document 1 Filed 03/07/19 Page 2 of 12 Page ID #:2




 1                                  JURISDICTION AND VENUE
 2          1.     The Court has jurisdiction of this action pursuant to 28 USC §1331 for
 3    violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et seq.)
 4          2.     Pursuant to pendant jurisdiction, attendant and related causes of action,
 5    arising from the same nucleus of operating facts, are also brought under California law,
 6    including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 7    54, 54., 54.3 and 55.
 8          3.     Venue is proper in this court pursuant to 28 USC §1391(b). The real
 9    property which is the subject of this action is located in this district, in Los Angeles, Los
10    Angeles County, California, and that Plaintiff’s causes of action arose in this district.
11                                             PARTIES
12          4.     Plaintiff is a California resident with a physical disability with substantial
13    limitation in his ability to walk. Plaintiff requires the use of a wheelchair at all times
14    when traveling in public.
15          5.     Defendants are, or were at the time of the incident, the real property owners,
16    business operators, lessors and/or lessees of the real property for COLUMBO’S
17    ITALIAN STEAKHOUSE (“Business”) located at or about 1833 Colorado Blvd., Los
18    Angeles, California.
19          6.     The true names and capacities, whether individual, corporate, associate or
20    otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
21    who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
22    Court to amend this Complaint when the true names and capacities have been
23    ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
24    fictitiously named Defendants are responsible in some manner, and therefore, liable to
25    Plaintiff for the acts herein alleged.
26          7.     Plaintiff is informed and believes, and thereon alleges that, at all relevant
27    times, each of the Defendants was the agent, employee, or alter-ego of each of the other
28    Defendants, and/or was acting in concert with each of the other Defendants, and in doing



                                     COMPLAINT FOR DAMAGES - 2
     Case 2:19-cv-01684-CAS-MRW Document 1 Filed 03/07/19 Page 3 of 12 Page ID #:3




 1    the things alleged herein was acting with the knowledge and consent of the other
 2    Defendants and within the course and scope of such agency or employment relationship.
 3          8.     Whenever and wherever reference is made in this Complaint to any act or
 4    failure to act by a defendant or Defendants, such allegations and references shall also be
 5    deemed to mean the acts and failures to act of each Defendant acting individually, jointly
 6    and severally.
 7                                  FACTUAL ALLEGATIONS
 8          9.     On or about November 30, 2018, Plaintiff went to the Business. On or about
 9    January 12, 2019, Plaintiff returned to the Business. The Business is a restaurant
10    business establishment, which is open to the public, is a place of public accommodation
11    and affects commerce through its operation.
12          10.    While attempting to enter the Business during each visit, Plaintiff personally
13    encountered a number of barriers that interfered with his ability to use and enjoy the
14    goods, services, privileges, and accommodations offered at the Business. To the extent
15    of Plaintiff’s personal knowledge, the barriers at the Business included, but were not
16    limited to, the following:
17                 a.     Defendants failed to comply with the federal and state standards for
18                        the parking space designated for persons with disabilities. Defendants
19                        failed to post required signage such as “Unauthorized Parking.”
20                 b.     Defendants failed to maintain the parking space designated for
21                        persons with disabilities to comply with the federal and state
22                        standards. Defendants failed to mark the space with the International
23                        Symbol of Accessibility.
24                 c.     Defendants failed to maintain the parking space designated for
25                        persons with disabilities to comply with the federal and state
26                        standards. Defendants failed to install a wheel stop.
27
28




                                    COMPLAINT FOR DAMAGES - 3
     Case 2:19-cv-01684-CAS-MRW Document 1 Filed 03/07/19 Page 4 of 12 Page ID #:4




 1          11.    These barriers and conditions denied Plaintiff the full and equal access to the
 2    Business. Plaintiff lives about 7 miles away from the Business. Plaintiff wishes to
 3    patronize the Business again as he Business is conveniently located. However, Plaintiff
 4    is deterred from visiting the Business because his knowledge of these violations prevents
 5    him from returning until the barriers are removed.
 6          12.    Based on the violations, Plaintiff alleges, on information and belief, that
 7    there are additional barriers to accessibility at the Business after further site inspection.
 8    Plaintiff seeks to have all barriers related to his disability remedied. See Doran v. 7-
 9    Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
10          13.    In addition, Plaintiff alleges, on information and belief, that Defendants
11    knew that particular barriers render the Business inaccessible, violate state and federal
12    law, and interfere with access for the physically disabled.
13          14.    At all relevant times, Defendants had and still have control and dominion
14    over the conditions at this location and had and still have the financial resources to
15    remove these barriers without much difficulty or expenses to make the Business
16    accessible to the physically disabled in compliance with ADDAG and Title 24
17    regulations. Defendants have not removed such barriers and have not modified the
18    Business to conform to accessibility regulations.
19                                    FIRST CAUSE OF ACTION
20        VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
21          15.    Plaintiff incorporates by reference each of the allegations in all prior
22    paragraphs in this complaint.
23          16.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
24    shall be discriminated against on the basis of disability in the full and equal enjoyment of
25    the goods, services, facilities, privileges, advantages, or accommodations of any place of
26    public accommodation by any person who owns, leases, or leases to, or operates a place
27    of public accommodation. See 42 U.S.C. § 12182(a).
28          17.    Discrimination, inter alia, includes:



                                      COMPLAINT FOR DAMAGES - 4
     Case 2:19-cv-01684-CAS-MRW Document 1 Filed 03/07/19 Page 5 of 12 Page ID #:5




 1               a.    A failure to make reasonable modification in policies, practices, or
 2                     procedures, when such modifications are necessary to afford such
 3                     goods, services, facilities, privileges, advantages, or accommodations
 4                     to individuals with disabilities, unless the entity can demonstrate that
 5                     making such modifications would fundamentally alter the nature of
 6                     such goods, services, facilities, privileges, advantages, or
 7                     accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
 8               b.    A failure to take such steps as may be necessary to ensure that no
 9                     individual with a disability is excluded, denied services, segregated or
10                     otherwise treated differently than other individuals because of the
11                     absence of auxiliary aids and services, unless the entity can
12                     demonstrate that taking such steps would fundamentally alter the
13                     nature of the good, service, facility, privilege, advantage, or
14                     accommodation being offered or would result in an undue burden. 42
15                     U.S.C. § 12182(b)(2)(A)(iii).
16               c.    A failure to remove architectural barriers, and communication barriers
17                     that are structural in nature, in existing facilities, and transportation
18                     barriers in existing vehicles and rail passenger cars used by an
19                     establishment for transporting individuals (not including barriers that
20                     can only be removed through the retrofitting of vehicles or rail
21                     passenger cars by the installation of a hydraulic or other lift), where
22                     such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).
23               d.    A failure to make alterations in such a manner that, to the maximum
24                     extent feasible, the altered portions of the facility are readily
25                     accessible to and usable by individuals with disabilities, including
26                     individuals who use wheelchairs or to ensure that, to the maximum
27                     extent feasible, the path of travel to the altered area and the
28                     bathrooms, telephones, and drinking fountains serving the altered



                                 COMPLAINT FOR DAMAGES - 5
     Case 2:19-cv-01684-CAS-MRW Document 1 Filed 03/07/19 Page 6 of 12 Page ID #:6




 1                        area, are readily accessible to and usable by individuals with
 2                        disabilities where such alterations to the path or travel or the
 3                        bathrooms, telephones, and drinking fountains serving the altered
 4                        area are not disproportionate to the overall alterations in terms of cost
 5                        and scope. 42 U.S.C. § 12183(a)(2).
 6          18.    Where parking spaces are provided, accessible parking spaces shall be
 7    provided. 1991 ADA Standards § 4.1.2(5); 2010 ADA Standards § 208. One in every
 8    eight accessible spaces, but not less than one, shall be served by an access aisle 96 in
 9    (2440 mm) wide minimum and shall be designated “van accessible.” 1991 ADA
10    Standards § 4.1.2(5)(b). For every six or fraction of six parking spaces, at least one shall
11    be van parking space. 2010 ADA Standards § 208.2.4.
12          19.    Under the ADA, the method and color of marking are to be addressed by
13    State or local laws or regulations. See 36 C.F.R., Part 1191. Under the California
14    Building Code (“CBC”), the parking space identification signs shall include the
15    International Symbol of Accessibility. Parking identification signs shall be reflectorized
16    with a minimum area of 70 square inches. Additional language or an additional sign
17    below the International Symbol of Accessibility shall state “Minimum Fine $250.” A
18    parking space identification sign shall be permanently posted immediately adjacent and
19    visible from each parking space, shall be located with its centerline a maximum of 12
20    inches from the centerline of the parking space and may be posted on a wall at the
21    interior end of the parking space. See CBC § 11B-502.6, et seq.
22          20.    Moreover, an additional sign shall be posted either in a conspicuous place at
23    each entrance to an off-street parking facility or immediately adjacent to on-site
24    accessible parking and visible from each parking space. The additional sign shall not be
25    less than 17 inches wide by 22 inches high. The additional sign shall clearly state in
26    letters with a minimum height of 1 inch the following: “Unauthorized vehicles parked in
27    designated accessible spaces not displaying distinguishing placards or special license
28




                                    COMPLAINT FOR DAMAGES - 6
     Case 2:19-cv-01684-CAS-MRW Document 1 Filed 03/07/19 Page 7 of 12 Page ID #:7




 1    plates issued for persons with disabilities will be towed always at the owner’s expense…”
 2    See CBC § 11B-502.8, et seq.
 3          21.    Here, Defendants failed to provide the additional sign with the specific
 4    languages stating “Unauthorized vehicles parked in designated accessible spaces not
 5    displaying distinguishing placards or special license plates issued for persons with
 6    disabilities will be towed always at the owner’s expense…”
 7          22.    The surface of each accessible car and van space shall have surface
 8    identification complying with either of the following options: The outline of a profile
 9    view of a wheel chair with occupant in white on a blue background a minimum 36” wide
10    by 36” high (914 mm x 914 mm). The centerline of the profile view shall be a maximum
11    of 6 inches (152 mm) from the centerline of the parking space, its sides parallel to the
12    length of the parking space and its lower side or corner aligned with the end of the
13    parking space length or by outlining or painting the parking space in blue and outlining
14    on the ground in white or a suitable contrasting color a profile view of a wheel chair with
15    occupant. See CBC § 11B-502.6.4, et seq.
16          23.    Here, Defendants failed to properly paint the International Symbol of
17    Accessibility on the surface as required. The Symbol was not painted pursuant to the
18    Standards.
19          24.    When arranging disabled parking stalls, loading zone access to the
20    accessible route should not force one who is disabled to travel behind any other vehicle
21    other than their own. Wheel stops are required when the front end of the vehicle would
22    encroach into the accessible route and reduce the path under 48”. The entrance warning
23    tow-away signs must provide specific wording and include a reclaim name or phone
24    number installed on the sign. See CBC § 11B-502.7.2. At least one accessible route shall
25    connect accessible building, facilities, elements, and spaces that are on the same site.
26    1991 ADA Standards § 4.3.2.
27          25.    Here, Defendants failed to install wheel stop and the front end of the vehicle
28    would encroach into the accessible route.



                                    COMPLAINT FOR DAMAGES - 7
     Case 2:19-cv-01684-CAS-MRW Document 1 Filed 03/07/19 Page 8 of 12 Page ID #:8




 1          26.    A public accommodation shall maintain in operable working condition those
 2    features of facilities and equipment that are required to be readily accessible to and usable
 3    by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a). By failing to
 4    maintain the facility to be readily accessible and usable by Plaintiff, Defendants are in
 5    violation of Plaintiff’s rights under the ADA and its related regulations.
 6          27.    The Business has denied and continues to deny full and equal access to
 7    Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
 8    discriminated against due to the lack of accessible facilities, and therefore, seeks
 9    injunctive relief to alter facilities to make such facilities readily accessible to and usable
10    by individuals with disabilities.
11                                 SECOND CAUSE OF ACTION
12                    VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
13          28.    Plaintiff incorporates by reference each of the allegations in all prior
14    paragraphs in this complaint.
15          29.    California Civil Code § 51 states, “All persons within the jurisdiction of this
16    state are free and equal, and no matter what their sex, race, color, religion, ancestry,
17    national origin, disability, medical condition, genetic information, marital status, sexual
18    orientation, citizenship, primary language, or immigration status are entitled to the full
19    and equal accommodations, advantages, facilities, privileges, or services in all business
20    establishments of every kind whatsoever.”
21          30.    California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
22    or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
23    for each and every offense for the actual damages, and any amount that may be
24    determined by a jury, or a court sitting without a jury, up to a maximum of three times the
25    amount of actual damage but in no case less than four thousand dollars ($4,000) and any
26    attorney’s fees that may be determined by the court in addition thereto, suffered by any
27    person denied the rights provided in Section 51, 51.5, or 51.6.
28




                                      COMPLAINT FOR DAMAGES - 8
     Case 2:19-cv-01684-CAS-MRW Document 1 Filed 03/07/19 Page 9 of 12 Page ID #:9




 1          31.    California Civil Code § 51(f) specifies, “a violation of the right of any
 2    individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
 3    shall also constitute a violation of this section.”
 4          32.    The actions and omissions of Defendants alleged herein constitute a denial
 5    of full and equal accommodation, advantages, facilities, privileges, or services by
 6    physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
 7    Defendants have discriminated against Plaintiff in violation of California Civil Code §§
 8    51 and 52.
 9          33.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
10    difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
11    damages as specified in California Civil Code §55.56(a)-(c).
12                                   THIRD CAUSE OF ACTION
13                 VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
14          34.    Plaintiff incorporates by reference each of the allegations in all prior
15    paragraphs in this complaint.
16          35.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
17    entitled to full and equal access, as other members of the general public, to
18    accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
19    and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
20    railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
21    of transportation (whether private, public, franchised, licensed, contracted, or otherwise
22    provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
23    places of public accommodations, amusement, or resort, and other places in which the
24    general public is invited, subject only to the conditions and limitations established by
25    law, or state or federal regulation, and applicable alike to all persons.
26          36.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
27    corporation who denies or interferes with admittance to or enjoyment of public facilities
28    as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an



                                      COMPLAINT FOR DAMAGES - 9
     Case 2:19-cv-01684-CAS-MRW Document 1 Filed 03/07/19 Page 10 of 12 Page ID #:10




 1     individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
 2     the actual damages, and any amount as may be determined by a jury, or a court sitting
 3     without a jury, up to a maximum of three times the amount of actual damages but in no
 4     case less than one thousand dollars ($1,000) and any attorney’s fees that may be
 5     determined by the court in addition thereto, suffered by any person denied the rights
 6     provided in Section 54, 54.1, and 54.2.
 7            37.   California Civil Code § 54(d) specifies, “a violation of the right of an
 8     individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
 9     constitute a violation of this section, and nothing in this section shall be construed to limit
10     the access of any person in violation of that act.
11            38.   The actions and omissions of Defendants alleged herein constitute a denial
12     of full and equal accommodation, advantages, and facilities by physically disabled
13     persons within the meaning of California Civil Code § 54. Defendants have
14     discriminated against Plaintiff in violation of California Civil Code § 54.
15            39.   The violations of the California Disabled Persons Act caused Plaintiff to
16     experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
17     statutory damages as specified in California Civil Code §55.56(a)-(c).
18                                  FOURTH CAUSE OF ACTION
19                                  UNFAIR COMPETITION ACT
20            40.   Plaintiff incorporates by reference each of the allegations in all prior
21     paragraphs in this complaint.
22            41.   Defendants have engaged in unfair competition, unfair or fraudulent
23     business practices, and unfair, deceptive, untrue or misleading advertising in violation of
24     the Unfair Competition Act. Bus & Prof. Code §§ 17200 et seq.
25            42.   Defendants engage in business practices and policies that create systemic
26     barriers to full and equal access for people with disability in violation of state and federal
27     law.
28




                                     COMPLAINT FOR DAMAGES - 10
     Case 2:19-cv-01684-CAS-MRW Document 1 Filed 03/07/19 Page 11 of 12 Page ID #:11




 1            43.    The actions and omissions of Defendants are unfair and injurious to
 2     Plaintiff, a consumer of the Business’ goods and services. As a result of Defendants’
 3     unfair business practice and policies, Plaintiff suffered injury in fact. Plaintiff was not
 4     provided with goods and services provided to other consumers. Plaintiff seeks relief
 5     necessary to prevent Defendants’ continued unfair business practices and policies and
 6     restitution of any month that Defendants acquired by means of such unfair competition,
 7     including profits unfairly obtained.
 8                                     FIFTH CAUSE OF ACTION
 9                                            NEGLIGENCE
10            44.    Plaintiff incorporates by reference each of the allegations in all prior
11     paragraphs in this complaint.
12            45.    Defendants have a general duty and a duty under the ADA, Unruh Civil
13     Rights Act and California Disabled Persons Act to provide safe and accessible facilities
14     to the Plaintiff.
15            46.    Defendants breached their duty of care by violating the provisions of ADA,
16     Unruh Civil Rights Act and California Disabled Persons Act.
17            47.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
18     has suffered damages.
19                                       PRAYER FOR RELIEF
20            WHEREFORE, Plaintiff respectfully prays for relief and judgment against
21     Defendants as follows:
22            1.     For preliminary and permanent injunction directing Defendants to comply
23     with the Americans with Disability Act and the Unruh Civil Rights Act;
24            2.     Award of all appropriate damages, including but not limited to statutory
25     damages, general damages and treble damages in amounts, according to proof;
26            3.     Award of all reasonable restitution for Defendants’ unfair competition
27     practices;
28




                                     COMPLAINT FOR DAMAGES - 11
     Case 2:19-cv-01684-CAS-MRW Document 1 Filed 03/07/19 Page 12 of 12 Page ID #:12




 1           4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
 2     action;
 3           5.     Prejudgment interest pursuant to California Civil Code § 3291; and
 4           6.     Such other and further relief as the Court deems just and proper.
 5
 6                                DEMAND FOR TRIAL BY JURY
 7           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
 8     demands a trial by jury on all issues so triable.
 9
10     Dated: February 28, 2019                SO. CAL. EQUAL ACCESS GROUP
11
12
13                                             By:   _/s/ Jason Yoon_______________
                                                     Jason Yoon, Esq.
14                                             Attorneys for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                     COMPLAINT FOR DAMAGES - 12
